        Case 2:19-cv-00067-BSM Document 21 Filed 09/30/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                          CASE NO. 2:19-CV-00067-BSM

DANIEL BILLINGSLEY;
STEPHANIE BILLINGSLEY;
PARTNERS BANK f/k/a
HELENA NATIONAL BANK;
AND JOHN SAIN                                                           DEFENDANTS

                                        ORDER

      The United States of America’s motion for default judgment [Doc. No. 19] is granted.

      Defendant Partners Bank was served on July 2, 2019; defendants Daniel Billingsley

and Stephanie Billingsley were served on September 10, 2019; and defendant John Sain was

served on January 4, 2020. Defendants failed to respond. A clerk’s default was entered on

September 11, 2020 as to Partners Bank and John Sain, and a clerk’s default was entered on

September 14, 2020 as to Daniel Billingsley and Stephanie Billingsley. Doc. Nos. 15–18.

Copies of the clerk’s entry of default were mailed to the respective defendants, but none

responded. The United States moved for default judgment, and defendants have not

responded. Doc. No. 19.

      Judgment is therefore entered in favor of the United States. It is awarded judgment

in rem in the amount of $405,188.23 in unpaid principal and interest as of September 10,

2020 and accruing thereafter at the rate of $25.5920 per day. Mot. Default Judgment at 1,
         Case 2:19-cv-00067-BSM Document 21 Filed 09/30/20 Page 2 of 4




Doc. No. 19. If payment is not made to the United States Department of Agriculture

(“USDA”), Farm Service Agency (“FSA”) within ten days, foreclosure sale is authorized.

       The complaint seeks foreclosure on a single tract of land, which is subject to

mortgages securing loans from the USDA FSA. The tract is described thusly:

       A fractional part of the Northeast Quarter (NE 1/4) of the Northeast Quarter (NE 1/4)
       of Section Twenty-six (26), Township Three North (T3N), Range One East (RIE),
       being more particularly described as follows: Beginning at a point 1,130 feet South
       of the Northeast corner of said Section Twenty-six (26); thence run South 88°30' West
       300 feet along a pasture fence to an iron pipe stake; thence run South 150 feet to an
       iron pipe stake; thence run North 88°30' East 300 feet to the said East line of said
       Section Twenty-six (26); thence run North along said East line 150 feet to the point
       of beginning, containing 1.0 acre, more or less.

       If the judgment is unpaid within ten days, the United States Marshal is directed to sell

the property at public auction to the highest bidder by certified check, or on a credit of 60

days, at the Lee County Courthouse, Marianna, Arkansas, with the date and time of sale to

be fixed by the Marshal. If purchased on credit, payment of the purchase price shall be

secured by one of the following methods, at the option of the purchaser: furnish a corporate

surety bond, furnish a letter of credit from a financial institution, or post a 10% down

payment by certified check. The corporate surety bond, or letter of credit, shall be in the

amount of the purchase price, plus interest at the rate of 10% per annum from date of sale,

and shall be subject to the Marshal’s approval. The 10% down payment shall be forfeited

in the event of failure to pay for the property within 60 days, in which event the Marshal shall

resell the property. If the down payment is paid, the purchaser shall pay interest on the

balance of the purchase price at the rate of 10% per annum from date of sale. A lien against

                                               2
         Case 2:19-cv-00067-BSM Document 21 Filed 09/30/20 Page 3 of 4




the property shall be retained to secure payment of the purchase price. The property shall be

sold subject to any unpaid property taxes. If the United States of America is the purchaser

at such sale for a sum equal to or less than the indebtedness owed to plaintiff as of the date

of sale, it may credit its bid against the amount of the debt, and this credit shall be an

extinguishment of the debt to the extent of the credit. The Marshal shall give notice of the

sale as required by 28 U.S.C. section 2002; he or she shall promptly report the result of the

sale to the court.

       Upon the sale of the property, all right, title, claim, interest, estate, equity and statutory

right of redemption, and all rights of dower, curtesy, and homestead, of each of the

defendants herein in and to the property, and every part thereof, shall from that date be

foreclosed and forever barred.

       The purchaser at the sale, after payment of the purchase price, shall be given

possession upon demand and the Clerk of this Court is hereby authorized and directed to

issue writs of assistance to the United States Marshal for the Eastern District of Arkansas,

who will proceed to place the purchaser in possession of the property.

       The sale proceeds, after expenses of sale, shall be paid and distributed to the USDA

FSA, to the extent of the Judgment in rem herein awarded to the United States of America.

Any surplus remaining shall be retained by the Marshal, subject to further orders of the court.

       Jurisdiction over this cause will be retained for the making of such further orders as

may be necessary to effectuate this Judgment.


                                                 3
 Case 2:19-cv-00067-BSM Document 21 Filed 09/30/20 Page 4 of 4




IT IS SO ORDERED this 30th day of September, 2020.


                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE




                                 4
